Case: 1:15-cv-11632 Document #: 153-4 Filed: 10/31/19 Page 1 of 2 PageID #:1032




                                 Exhibit 3
      Case: 1:15-cv-11632 Document #: 153-4 Filed: 10/31/19 Page 2 of 2 PageID #:1032

           Dosing History                                                      Cermak Health Services of Cook County
                                                                                                   2800 S. California Ave
           Criteria: Date - 1/20/2014 to 4/30/2018                                                 Chicago, Illinois 60608
           Sort: Default                                                       Run by: atarantino @ 4/19/2019 8:49:37 AM
DOC
       ROGERS, KEITH              20140120045
           1/26/2014 9:02:18 AM        1/26/2014 Methadone Liquid              100 vpatel       Window

           1/27/2014 8:40:35 AM        1/27/2014 Methadone Liquid              200 oajala       Window

          1/28/2014 10:10:13 AM        1/28/2014 Methadone Liquid              193 vpatel       Window

           1/29/2014 8:41:27 AM        1/29/2014 Methadone Liquid              186 oajala       Window

           1/30/2014 8:19:10 AM        1/30/2014 Methadone Liquid              179 kchan        Window

           1/31/2014 8:53:38 AM        1/31/2014 Methadone Liquid              172 oajala       Window

            2/1/2014 8:21:37 AM         2/1/2014 Methadone Liquid              165 oajala       Window

            2/2/2014 8:34:54 AM         2/2/2014 Methadone Liquid              158 oajala       Window

            2/3/2014 8:50:30 AM         2/3/2014 Methadone Liquid              151 oajala       Window

            2/4/2014 9:24:06 AM         2/4/2014 Methadone Liquid              144 vpatel       Window

            2/5/2014 9:33:53 AM         2/5/2014 Methadone Liquid              137 vpatel       Window

            2/6/2014 9:29:03 AM         2/6/2014 Methadone Liquid              130 oajala       Window

            2/7/2014 8:42:24 AM         2/7/2014 Methadone Liquid              123 oajala       Window

            2/8/2014 9:40:54 AM         2/8/2014 Methadone Liquid              116 vpatel       Window

            2/9/2014 9:24:26 AM         2/9/2014 Methadone Liquid              109 vpatel       Window

           2/10/2014 9:05:11 AM        2/10/2014 Methadone Liquid              102 oajala       Window

          2/11/2014 10:05:38 AM        2/11/2014 Methadone Liquid               95 oajala       Window

           2/12/2014 8:16:16 AM        2/12/2014 Methadone Liquid               88 vpatel       Window

           2/13/2014 8:50:14 AM        2/13/2014 Methadone Liquid               81 vpatel       Window

           2/14/2014 9:10:25 AM        2/14/2014 Methadone Liquid               74 oajala       Window

           2/15/2014 8:30:05 AM        2/15/2014 Methadone Liquid               67 oajala       Window

                                       2/16/2014                                                Missed Dose

                                       2/17/2014                                                Missed Dose

                                  Missed: 2        Doses: 21                  2770




                                                   Page 1748 of 2342


                                                      Plaintiff's Exhibit 3                          Page 1 of 1
